                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

        SHARIKA M. ROBINSON,
                                                                Case No. 3:19-cv-00109
                      Plaintiff,

        vs.

        ROBINSON BRADSHAW &
        HINSON, P.A., ALLEN K.                                  JURY TRIAL DEMANDED
        ROBERTSON, JONATHAN C.
        KRISKO, ROBERT E.
        HARRINGTON, and GREGORY
        L. SKIDMORE,

                     Defendants.


     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF TO REDRESS
    CONTINUING VIOLATIONS OF CIVIL RIGHTS AND FRAUDULENT AND
                      DECEPTIVE PRACTICES

           Plaintiff Sharika M. Robinson (“Sharika”),1 by attorneys Carmen D. Caruso,

Linda C. Chatman2 and T. Greg Doucette, complains against Defendants Robinson,

Bradshaw & Hinson, P.A. (“Robinson Bradshaw” or the “Firm”) and four of its

partners: Allen Robertson (“Robertson”), Jonathan Krisko (“Krisko”), Robert

Harrington (“Harrington”), and Gregory Skidmore (“Skidmore”) for the deprivation

of her civil rights in violation of the Civil Rights Act of 1870 (42 U.S.C. §1981), and

under state law, including the North Carolina Unfair and Deceptive Trade Practices

Act (N.C. Gen. Stat. § 75–1.1 et seq.).



1
    Plaintiff is identified by her first name, not her last name, to avoid confusion with Robinson Bradshaw.
2
    Attorneys Caruso and Chatman seek admission pro hac vice.

                                                            1

          Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 1 of 64
                             Preliminary Allegations

      1.     Sharika, a Black female lawyer, joined the Robinson Bradshaw law firm

in 2015 as an associate attorney after she successfully completed two highly coveted

judicial clerkships in the United States District Court for the Eastern District of

Michigan and the United States Court of Appeals for the Sixth Circuit.

      2.     Sharika accepted employment by Robinson Bradshaw in 2015 because

the Firm convinced her through its public advertising and in private interviews it

was committed to the ideals of diversity and inclusion.

      3.     In substantial part Sharika was impressed that, in 2002, Robinson

Bradshaw was an “original signatory” to the Mecklenburg County Bar Association’s

“Call to Action” on diversity and inclusion in the legal profession. The Firm cited this

fact on its web page and, just as the Firm intended, Sharika saw Robinson Bradshaw

as a trailblazer among law firms on diversity and inclusion.

      4.     What Sharika did not know before joining Robinson Bradshaw is that

the Firm’s claimed commitment in answering the Mecklenburg County Bar

Association’s 2002 “Call to Action” and its claimed commitment to diversity and

inclusion were blatant lies. Robinson Bradshaw has only been faking the existence

of a meaningful program to achieve diversity and inclusion in order to attract clients

requiring such programs.

      5.     In truth, Robinson Bradshaw secretly remains an “good ol’ boys club”

dominated by White male partners. The Firm uses minorities and women lawyers as

“diversity props” to impress clients while overtly, systematically, implicitly, and



                                           2

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 2 of 64
intentionally discriminating against and oppressing them.        On information and

belief, the Firm has had no more than ten (10) Black lawyers in its history since 1960.

      6.     In December 2016, Sharika received an early signal she had

unknowingly been recruited to a contemporary version of an old-fashioned Southern

plantation. Harrington, a Black male lawyer and Firm partner, invited Sharika to

a Firm-sponsored, segregated Christmas Party for Black lawyers only. There was a

caveat:    Sharika was told the Firm expressly forbade its Black lawyers from

discussing any issues related to race as they gathered in Firm-sponsored segregation

to “enjoy” the holiday season.

      7.     This lawsuit comes after the Firm ignored Sharika’s vocal grievances for

over two years, and after the Firm had ample notice her grievances are valid. In a

memorandum dated July 9, 2018 circulated among Firm leadership, belatedly

following a firm retreat in September 2017, Robinson Bradshaw admitted:

             a. Lawyers throughout the Firm -- including “[w]omen associates, male
                associates, women partners, younger male corporate partners,
                lawyers of color, senior male litigation partners, younger male
                litigation partners and senior male corporate partners” -- all
                admitted seeing “truth” in the serious problems of discrimination
                and bias discussed at the retreat; and

             b. “Women associates, women partners and lawyers of color all
                reported personally identifying with” examples of bias and
                discrimination discussed at the Retreat.

(emphasis added).

      8.     On November 30, 2018, in the United States Equal Employment

Opportunity Commission (the “EEOC”), Sharika charged Robinson Bradshaw with

continuing race and gender discrimination and retaliation. In further retaliation,

                                          3

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 3 of 64
Robinson Bradshaw cut Sharika off from meaningful legal work, leaving her alone

and isolated.

      9.        Seventeen (17) years have now passed since 2002 when Robinson

Bradshaw claims to have answered the Mecklenburg County Bar Association’s “Call

to Action” on diversity and inclusion. In bitter irony, the United States Supreme

Court stated in a 1971 decision that arose here in Charlotte-Mecklenburg that:

      Nearly 17 years ago this Court held, in explicit terms, that state-
      imposed segregation by race in public schools denies equal protection of
      the laws. At no time has the Court deviated in the slightest degree from
      that holding or its constitutional underpinnings. None of the parties
      before us challenges the Court’s decision of May 17, 1954, that ‘in the
      field of public education the doctrine of ‘separate but equal’ has no
      place.”

Swann v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 1, 11–12, 91 S. Ct. 1267, 1274,
28 L. Ed. 2d 554 (U.S. 1971)

      10.       Seventeen (17) years was long enough for Robinson Bradshaw to develop

and implement a meaningful commitment to diversity and inclusion as it has publicly

claimed to have done.

      11.       Seventeen years is too long to wait for justice.

      12.       The discriminatory, hostile, and retaliatory conduct of Robinson

Bradshaw and its partners shocks the conscience and offends every notion of justice

the legal profession claims to stand for.

      13.       In falsely promoting its claimed commitment to diversity and inclusion,

Robinson Bradshaw and its partners have engaged in continuing deception against:

(i) Sharika and other women and persons of color seeking employment at the Firm;



                                              4

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 4 of 64
(ii) actual and prospective clients that demand diversity in the law firms they hire;

and (iii) courts and tribunals where the Firm practices, and the legal profession

generally, as the Firm seeks to bask in the underserved glow of supposedly being

committed to diversity and inclusion.

      14.    The conduct of Robinson Bradshaw and its partners has inflicted

substantial injury on Sharika including actual and consequential economic damages

and non-economic injuries that will be proven at trial.

      15.    Robinson Bradshaw and its partners have profited by maintaining their

false façade of diversity and inclusion.        These Defendants must now be held

accountable to the fullest extent of the law.

                                Summary of Claims

      16.    Sharika alleges:

      Count I:      Disparate treatment in violation of 42 U.S.C. §1981;

      Count II:     Hostile work environment in violation of 42 U.S.C. §1981;

      Count III:    Unlawful retaliation in violation of 42 U.S.C. §1981;

      Count IV:     Statutory fraud in violation of the North Carolina Unfair &
                    Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1, et seq.;

      Count V:      Common law fraud;

      Count VI:     Breach of Contract, including the implied covenant of good faith
                    and fair dealing;

      Count VII:    Tortious interference with employment by the individual
                    defendants; and

      Count VIII: Claim for punitive damages.




                                           5

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 5 of 64
      17.    Sharika anticipates bringing additional claims if granted the right to

sue by the Equal Employment Opportunity Commission.

      18.    Sharika seeks all remedies available and, to the extent permissible, she

defers any election of remedies against the Defendants she may have to make before

the entry of final judgment. The relief being sought includes but is not limited to:

             a. Actual and consequential damages in amounts to be determined at

                trial to redress substantial economic injuries, including damages to

                her career and professional reputation and lost future earnings.

             b. Actual and consequential damages in amounts to be determined at

                trial to redress substantial non-economic injuries, including

                emotional distress, mental, and physical suffering.

             c. An accounting by the Firm of all revenues and profits obtained by its

                continuing fraudulent and deceptive practices and the disgorgement

                of those revenues or profits.

             d. Punitive damages to punish these wrongdoers and deter other

                lawyers and law firms from like deprivations of civil rights and

                fraudulent and tortious conduct.

             e. Injunctive or other equitable relief against further discriminatory,

                hostile, retaliatory, fraudulent and deceptive conduct.

             f. Additional remedies under N.C. Gen. Stat. §§ 75-1, et seq., including

                treble damages.

             g. The recovery of costs and attorneys’ fees.



                                          6

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 6 of 64
             h. Such further relief the Court deems just and proper.

                                      Parties

      19.    Plaintiff Sharika M. Robinson is a Black woman born and raised in

North Carolina now residing in Huntersville, North Carolina. Her path to the law

was fraught with obstacles and took great intellect, courage, and perseverance.

Sharika was a teen mother with the cards stacked against her from the beginning.

She has not only successfully raised her children, she also worked her way through

college and law school, achieving the honor of valedictorian of her law school class.

After graduation, Sharika was twice granted the honor of federal clerkships by the

Honorable Victoria A. Roberts in the Eastern District of Michigan and the Honorable

Damon J. Keith in the United States Court of Appeals for the Sixth Circuit. Both

Judge Roberts and Judge Keith hold her in high esteem and provided glowing

endorsements. She is currently licensed to practice law in North Carolina and is

eminently qualified to practice law with Robinson Bradshaw.

      20.    Defendant Robinson Bradshaw is a law firm organized under North

Carolina law with its principal office at 101 North Tryon Street, Charlotte, North

Carolina 28202.

      21.    Robinson Bradshaw acts through its partners, who individually and

collectively bear responsibility for the acts and omissions alleged.    All acts and

omissions by the Firm’s partners were done in the Firm’s practice of law and are

imputed to the Firm under respondeat superior.




                                         7

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 7 of 64
      22.    On information and belief, individual Defendants Gregory Skidmore

(“Skidmore”), Allen Robertson (“Robertson”), Jonathan Krisko (“Krisko”), and Robert

Harrington (“Harrington”) are licensed attorneys residing in this District and

partners at Robinson Bradshaw that exercised supervisory authority over Sharika to

a degree rendering them personally liable:

             a. Robertson is a white male and is the Firm’s managing partner.

             b. Krisko is a white male and is co-chair of the Firm’s litigation practice.

             c. Harrington is a black male and is co-chair of the Firm’s litigation

                practice.

             d. Skidmore is a white male litigation partner.

                             Jurisdiction and Venue

      23.    Plaintiff brings federal claims for discrimination and retaliation under

the Civil Rights Act of 1870 (42 U.S.C. § 1981).

      24.    Plaintiff brings state law claims under both the North Carolina Unfair

& Deceptive Trade Practices Act (N.C. Gen. Stat. §75-1.1 et seq.), and North Carolina

common law.

      25.    Jurisdiction is conferred by 28 U.S.C. §§ 1331, 1343(a)(3) and 42 U.S.C.

§1988; and the Court has supplemental jurisdiction over Plaintiff’s state law claims.

      26.    Venue is proper under 28 U.S.C. § 1391 because this unlawful conduct

occurred, and the Defendants reside in, this District.




                                           8

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 8 of 64
                                                  FACTS

                                         Robinson Bradshaw

          27.      Formed in 1960, Robinson Bradshaw has about one-hundred and sixty-

five (165) lawyers with offices in Charlotte and Chapel Hill, North Carolina, and Rock

Hill, South Carolina. The Firm’s practice of law includes the representation of clients

from outside North Carolina and participation in cases and other legal matters

outside North Carolina, affecting interstate commerce.

          28.      Robinson Bradshaw claims, and for many years has claimed, to be a

leader among law firms in embracing the ideals of diversity and inclusion of women

lawyers and lawyers of color.

          29.      For example, the Firm’s present web site states:

                At Robinson Bradshaw, we believe we can better solve our clients’
                problems when our team is made up of diverse individuals. We are
                dedicated to promoting an inclusive work environment in which people
                with different backgrounds share a commitment to our core ideals of
                professionalism, excellence and teamwork. We recognize that both the
                professional and personal rewards of our shared efforts are enhanced by
                this spirit of inclusion.3

          30.      In 2014, when Sharika explored opportunity with Robinson Bradshaw,

the Firm’s web site emphasized a “commit[ment]” to the “ideals of openness, diversity

and inclusiveness” and stated:

                Diversity

                We seek to establish, maintain and communicate an inclusive work
                environment in which people of diverse backgrounds, outlooks and
                interest can share a commitment to our core ideals of professionalism,


3
    https://www.robinsonbradshaw.com/firm-diversity.html

                                                      9

         Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 9 of 64
              excellence and teamwork. We recognize that both the professional and
              personal rewards of our shared efforts are enhanced by the diversity that
              is fostered by this spirit of inclusion. We believe we work better among
              ourselves and in solving clients’ problems when our team is made up of
              diverse individuals.4

        31.      At https://www.robinsonbradshaw.com/firm-diversity.html the Firm

represents it was “an original signatory to the Mecklenburg County Bar’s 2002 Call

to Action to increase bar diversity.”5             On information and belief the Firm has

continuously represented this to the public since 2002.

        32.      Since 2002, the Mecklenburg County Bar Association’s Call to Action on

Diversity and Inclusion has required signatory law firms to publicly commit, without

limitation, to:

                 a. “recruit, hire, train and retain minority law students and/or

                    attorneys”;

                 b. “establish effective mentoring and leadership training programs”;

                 c. “promote, foster, and enhance diversity efforts among managing
                    structures”;

                 d. “encourage participation in sensitivity and diversity training”; and

                 e. “solicit applications from minority candidates through marketing
                    pieces reflecting their commitment to diversity.” 6

        33.      In continuously touting, since 2002, that it was an “original signatory”

to the Mecklenburg County Bar Association’s Call to Action on diversity and

inclusion, Robinson Bradshaw is not merely claiming to have signed a piece of paper.



4
  https://web.archive.org/web/20150206084134/http://www.rbh.com:80/diversity
5
  https://www.robinsonbradshaw.com/firm-diversity.html (January 24, 2019)
6
  https://www.meckbar.org/index.cfm?pg=diversity-inclusion

                                                  10

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 10 of 64
It intends for prospective employees, prospective clients, the legal profession, and the

public to believe, contrary to fact, that since 2002 or earlier the Firm has been

committed to “action” on diversity and inclusion.

           34.       As of 2014, when Sharika explored opportunity with Robinson

Bradshaw, the Firm represented that:

                 Our Inclusion Committee undertakes to focus the Firm’s efforts to
                 have an environment that embraces individual differences and
                 promotes the personal inclusion of all lawyers. The Committee’s
                 activities encompass:

                 •   Ensuring that our spirit of inclusion is communicated internally
                     and externally

                 •   Welcoming new lawyers and fostering their personal involvement
                     in the Firm

                 •   Supporting the Firm’s efforts to recruit, retain and develop
                     lawyers with diverse backgrounds, outlooks and interests

                 •   Evaluating and supporting opportunities to partner with others
                     in the Bar and the community in diversity initiatives7

                                Sharika joins Robinson Bradshaw

           35.       In 2014, Sharika reviewed Robinson Bradshaw’s web page, conducted

other due diligence about the Firm, then applied for employment with Robinson

Bradshaw.

           36.       In January 2015, Sharika reviewed a Robinson Bradshaw marketing

brochure the Firm gave her during her interviews. This brochure repeated in

substance the Firm’s lofty claims of commitment to diversity and inclusion Sharika

had seen on its web page. And, the brochure displayed the faces of eight (8) lawyers,


7
    https://www.robinsonbradshaw.com/firm-diversity.html (January 24, 2019).

                                                       11

         Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 11 of 64
five (5) of whom were diverse based on race or gender. Sharika knew this ratio was

not fact; she understood this aspirational ratio as the Firm’s way of emphasizing its

commitment to diversity and inclusion.

      37.    In January 2015, Sharika interviewed at the Firm’s Charlotte office.

She met with about twenty (20) Robinson Bradshaw lawyers, including now-

managing partner Allen Robertson, litigation partners Blaine Sanders, Stephen Cox,

Amanda Pickens, and Angie Vincent-Hamacher, and litigation practice co-leader Rob

Harrington. In these interviews Sharika truthfully communicated her life story,

accomplishments, and ambitions to the approximate 20 Firm lawyers she met with;

and these approximate 20 Firm lawyers:

             a. Claimed Robinson Bradshaw is the most collaborative and collegial

                law firm in the United States and a place where Sharika could thrive.

             b. Claimed the Firm was committed to diversity and inclusion, and was

                structured to eliminate favoritism in assigning work to lawyers,

                which could frustrate diversity and inclusion. They explained that

                work was distributed systematically, not based on favoritism, and

                that Sharika would have equal opportunity to work for clients and

                cases or matters deemed most important.

             c. Claimed the Firm strives to provide associates with meaningful work

                opportunities commensurate with their experience enabling them to

                develop skills and experience early in their careers.

             d. Claimed the Firm considers pro bono legal work important.



                                         12

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 12 of 64
             e. Claimed the Firm focuses on achieving outcomes and results for

                clients efficiently.

             f. Claimed that to avoid rewarding inefficiency, the Firm had

                eliminated billable hour requirements.      They elaborated that

                eliminating formal billable hours requirements also encouraged

                work-life balance, allowing lawyers to pursue community and board

                involvement and/or meet childcare commitments and spend time

                with their families.

      38.    In exact words or substance, each of the approximate twenty (20) Firm

lawyers Sharika interviewed with in January 2015, including Robertson, Sanders,

Cox, Pickens, Vincent-Hamacher, and Harrington, made or affirmed the statements

alleged above. No Firm lawyer said anything contradictory on these points.

      39.    Sharika reasonably relied on each statement made or affirmed to her by

the Firm attorneys in her interviews as alleged above. Nor was she aware of any

important facts the Firm did not disclose.

      40.    In every possible way, the Firm during her pre-employment interviews

in or about January 2015 affirmed to Sharika it would enthusiastically embrace her

diversity as a Black woman with children, welcome her perspectives, and strongly

support her development as a lawyer on challenging cases and assignments.

      41.    Relying on the Firm’s oral and written representations, and having no

reason not to believe them, Sharika rejected other opportunities and accepted the

Firm’s offer of employment in February 2015.



                                         13

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 13 of 64
      42.     On or about August 15, 2015, Sharika began practicing law with

Robinson Bradshaw as an associate, having relocated from Michigan to Charlotte,

North Carolina to pursue this opportunity with the Firm.

      43.     In or about September 2016, Sharika joined the Firm’s litigation

practice, having spent her first year in the Firm’s standard rotation for new lawyers

through the Firm’s different practices.

        The Firm’s Commitment to Diversity and Inclusion is Hollow

      44.     After joining Robinson Bradshaw, Sharika learned the Firm’s public

claim to have been a leader since 2002 on diversity and inclusion are false and

misleading.

      45.     Cumulatively, Sharika learned since 2015 that:

              a. White males predominate as partners in every practice group,

                 control all or most client relationships, and control the opportunities

                 available to associate attorneys to gain experience, enhance their

                 skills, and advance toward partnership.

              b. The predominant white males consistently overlook minorities and

                 women, and consistently prefer whites and males over persons like

                 Sharika in extending these opportunities.

              c. White female lawyers are far fewer but constitute the second largest

                 demographic group, and the Firm routinely discriminates against

                 pregnant women and new mothers.




                                          14

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 14 of 64
            d. Lawyers of color are few. One recently hired Black male associate

               and Sharika are the only Black associates in the Firm’s three offices,

               among no more than 10 Black lawyers at the Firm since 1960.

            e. Black   lawyers   and   women     lawyers   receive   less   favorable

               opportunities to develop professionally. Typically they are staffed on

               cases and matters when clients demand diversity, then are assigned

               busywork with no meaningful impact. White and male lawyers are

               favored at every step and not subjected to this humiliation.

            f. The Firm uses Black and women lawyers as “diversity props.” For

               example, the Firm displays the photo of its one Black male associate

               as the “face” of “Happy Associates” on the Firm’s web page.

            g. On information and belief, the Firm has used Sharika’s name, photo,

               or likeness in marketing materials intending to highlight a claimed

               commitment to diversity.

            h. The Firm intends for clients and prospective clients to believe,

               contrary to fact, that minority and women lawyers at Robinson

               Bradshaw play equal or comparable roles on cases and other matters.

      46.   In the Fall of 2016, the Firm appointed Sharika to the Firm’s Diversity

and Inclusion Committee. This committee meets no more than once per year.

      47.   In 2016, 2017, and 2018, Sharika attended the diversity and inclusion

committee meetings. Nothing of substance was accomplished at any of them.




                                        15

    Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 15 of 64
      48.   In 2016 and 2017, the Firm made no progress increasing women or

minorities but instead seemed to go backwards. Minority lawyers were leaving, not

staying.

                             Disparate Treatment

      49.   From her first days at Robinson Bradshaw to the present, Sharika

experienced disparate treatment in numerous ways including, without limitation:

            a. Contrary to the Firm’s represented commitment to be even-handed

               and systematic in assigning legal work to its lawyers, the Firm

               assigned work to Sharika unevenly. When Sharika said this was not

               what she had been led to expect, she was told to go to the partners

               and “smile” and ask for work.

            b. More often than not, Sharika would be assigned work on smaller

               cases, or receive only small assignments on larger cases. She was

               marginalized, not challenged.

            c. The Firm’s assignments to Sharika were usually less challenging

               than what she had accomplished as a judicial law clerk.

            d. Sharika repeatedly asked Firm partners, including Cox and Krisko,

               for more substantive work but her requests were never honored.

            e. On numerous occasions, a Firm partner brought Sharika into a client

               meeting where she had no role other than to be in the room and be

               seen by the client.




                                       16

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 16 of 64
      f. On other cases, Sharika was not introduced to clients and had no

         substantive client contact.

      g. On the rare occasions where she was given meaningful client contact,

         Sharika developed client relationships and has obtained new

         business for the Firm.

      h. On numerous occasions, Sharika was not invited to conferences in

         which Firm lawyers discussed cases she was working on.

      i. Sharika was typically excluded from participating in discussion

         among Firm attorneys on case strategy, direction, and decision-

         making.

      j. Sharika was frequently treated as an “associate to other associates”

         and assigned grunt work.

      k. The Firm never once allowed Sharika to present or argue a motion

         in state or federal court, even though Sharika came to the Firm with

         judicial clerking experience that included being in court for trials and

         motions.

      l. The Firm never once allowed Sharika to attend depositions to watch

         and learn, or to take or defend depositions herself, even though

         Sharika came to the Firm with judicial clerking experience that

         included reviewing transcripts of depositions or trial testimony and

         learning what good witness examinations looked like.




                                   17

Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 17 of 64
             m. The Firm denied Sharika’s requests for continuing legal education

                training in taking depositions and developing trial skills.

      50.    In summary, Robinson Bradshaw has not nurtured or supported

Sharika in her professional growth and development. It has cruelly stunted her

professional growth and development.

      51.    White associates in the Firm’s litigation practice have greater access to

white partners, and typically receive more favorable treatment in assignments,

playing larger roles, being in the room for meetings, decision-making, and strategy,

and having client access, and they have been permitted to argue motions and attend,

take, and defend depositions. White associates are supported in their professional

growth in countless ways Sharika was not.

      52.    Nor does Robinson Bradshaw include Sharika in social and marketing

events reserved for white male lawyers, such as playing golf or attending meals and

sporting events. White male associates are favored in socialization and marketing.

                           Hostile work environment

      53.    In multiple ways the Firm has been a hostile work environment since

2015 including, without limitation:

             a. The Firm does not welcome diverse points of view.

             b. The Firm discourages women or persons of color from raising issues

                important to them. For example, the Firm suppressed Sharika’s

                attempt at a Firm retreat in or about September 2016 to discuss the

                shooting of a Black male by the Charlotte police department even



                                         18

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 18 of 64
               though this incident was widely reported in the media and led to

               protestors demonstrating on the streets near the Firm’s offices.

               Despite being literally impossible to ignore, the incident was not

               open for discussion at the Firm’s retreat.

            c. The Firm does not commend Sharika’s work when commendation is

               earned and warranted.

            d. Women and persons of color may not express themselves but must be

               on guard against making the white male lawyers uncomfortable.

            e. The Firm was hostile to Sharika’s pro bono representation of a Black

               woman business owner.

            f. In 2015 or 2016, at a Firm event including spouses, a white partner

               approached Sharika’s then-husband, reached out, and touched his

               hair. Sharika observed no similar touching of white people’s hair.

               She reasonably found this incident to be offensive.

            g. The Firm consistently allowed partners and associates to treat

               Sharika without respect and sometimes with open hostility.

            h. Black lawyers are relegated to a segregated Christmas party at

               which the Firm expressly restricts their right to speak freely.

            i. Every single day, the atmosphere was one of isolation and exclusion,

               not inclusion.

      54.   In 2016 and 2017, Sharika attempted to challenge the Firm’s hostile

environment and sought support from Harrington, a Black male lawyer who was co-



                                        19

    Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 19 of 64
chair of her litigation practice, and from others. Harrington and others told Sharika

she needed to accept this type of treatment and not to expect the Firm to change.

              The Firm allows Greg Skidmore to harass Sharika

      55.    In December 2016, Sharika was assigned to work on a case with Greg

Skidmore, a white male lateral partner, who in that role exercised supervisory

authority over Sharika.

      56.    From the beginning of her case with Skidmore, and overlapping the

hostility she experienced on the pro bono case alleged above, Skidmore repeatedly

and consistently demeaned Sharika, refused to collaborate with her, and provided her

no meaningful growth and development opportunities on the case.

      57.    As a partner in the Firm, Skidmore sent a clear message to other

lawyers he did not respect Sharika, and implicitly that no one else needed to either.

      58.    As Christmas 2016 approached, Skidmore told Sharika she was now the

“associate-to-another-associate” Mark Hiller, a white male about three years ahead

of Sharika at the Firm. Skidmore told Sharika to expect Hiller to give her a research

assignment to be completed over the Christmas and New Year holidays.

      59.    Sharika tried to suggest legal arguments to make on behalf of the Firm’s

clients but was ignored.

      60.    When Hiller called to give her a research assignment, he told Sharika

he did “not need or want her thoughts,” just the case citations.

      61.    On multiple occasions in 2016 and 2017 in this case, Sharika complained

about Skidmore’s abusive treatment to her mentor, Cox, and other Firm partners, to



                                          20

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 20 of 64
no avail. On information and belief, no one at the Firm told Skidmore to stop; if they

did, Skidmore did not listen, and no consequence was ever imposed.

      62.    In March 2017, Sharika learned she was pregnant.

      63.    After she was visibly pregnant, Skidmore told Sharika she had “no seat

at the table” on strategizing their case, and increasingly treated her with disrespect,

often causing Sharika to cry at work and interfering with her ability to work.

      64.    Sharika’s vulnerability to emotional distress was aggravated by her

pregnancy, a fact known to Skidmore and everyone else.

      65.    By late 2017, after her doctor advised her that her pregnancy was high

risk and she must avoid additional stress, Sharika told the Firm she could no longer

work with Skidmore and was taken off the case. She was later induced early due to

complications caused by aggravated stress.

      66.    The Firm and Skidmore were the direct and proximate causes of

Sharika’s stress while pregnant.

      67.    Skidmore remains with the Firm and is often a visible representative of

the Firm’s Diversity & Inclusion Committee.

               The Firm discusses its culture of discrimination

      68.    To its credit, in September 2017 at its annual retreat, the Firm

presented videotaped vignettes depicting incidents of workplace discrimination that

Firm attorneys had anonymously reported, showing, for example, how women are

diversity props and how conversations change when “little ladies” walk in the room.




                                          21

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 21 of 64
      69.    Sharika spoke plainly at the retreat. She told the Firm that as a Black

woman she had been unfairly mistreated, making it hard for her to come to work and

practice law with the Firm. Visibly pregnant, Sharika explained how hurtful it was

to work at Robinson Bradshaw.

      70.    Other women lawyers at the Firm cautioned the Firm not to place “the

business case for diversity” above the “core values” that diversity and inclusion

programs are supposedly intended to achieve.

      71.    After the vignettes and discussions, Firm attorneys were segregated into

affinity groups (older white men, young white men, minorities, women) to discuss the

impact of the vignettes and next steps. Those discussions were memorialized.

      72.    The Firm had specific notice no later than its September 2017 retreat

that minority and women lawyers viewed the Firm as a “good ol’ boys club” causing

disparate treatment in assigning work and allowing attorneys to develop.

      73.    The facts brought into the open at the September 2017 retreat were open

and obvious. The Firm knew or recklessly disregarded those facts for many years.

      74.    The facts brought into the open at the September 2017 retreat

contradicted the Firm’s representations to the public and to prospective clients on the

subjects of diversity and inclusion it makes on its webpage and in its brochures, but

the Firm continues to make those representations undeterred.

      75.    In a memorandum dated July 9, 2018, the Firm’s “Retreat Discussion

Committee” summarized what the Firm supposedly learned at the September 2017

retreat. Without limitation, the Firm’s July 9, 2018 memorandum documented that:



                                          22

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 22 of 64
             a. “In the absence of a formal system for assigning work and client
                opportunities, the difference between falling through the cracks
                and developing fruitful working relationships can come down
                to finding common ground and shared personal interests with
                partners”;

             b. “lawyers of color observed that, under our present system, no partner
                has a vested interest in any one associate’s professional
                development”; and

             c. “Women associates reported that it may be difficult to develop
                relationships with those that don’t look like them.”

(Emphasis added).

      76.    In its July 9, 2018 memorandum, the Retreat Discussion Committee

called for greater action on diversity and inclusion, but little or no action was taken.

      77.    The Firm’s July 9, 2018 memorandum documented only some of the

Firm’s deficiencies on the subjects of diversity and inclusion, and was written in polite

language understating the extent of this problem at Robinson Bradshaw.

      78.    The Firm has never acknowledged how the facts discussed at the

September 2017 retreat have affected Sharika.

      79.    Nothing about the Firm’s treatment of Sharika changed after the

September 2017 retreat or the July 9, 2018 memorandum.

    The Firm’s promises on flexibility for working moms proved hollow

      80.    Despite its web page and oral representations about work/life balance

and being flexible when parents must care for their children, Sharika learned in 2016

and 2017 these promises were false.

      81.    There were times in 2016 and 2017 when Sharika worked from home or

left early to pick her children up from school, make parent-teacher meetings, or

                                           23

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 23 of 64
attend doctor’s appointments for her children. She was not the only lawyer doing so

occasionally.

      82.       In late summer or fall of 2017 the Firm’s General Counsel, Kate

Maynard, informed Sharika that work/life balance did not exist at Robinson

Bradshaw and she should not work from home, or she would have to accept a

reduction in salary. Sharika responded the Firm was contradicting the discussions

before she was hired, and was being unfair and discriminatory against women, who

generally have greater responsibility for child care, and especially unfair to Black

women that are more likely to be single moms.

      83.       On the question of flexible hours and working remotely, Sharika sought

support from the Diversity & Inclusion Committee and the leadership of the litigation

practice group. Sharika pointed out the Firm had lawyers in three offices in three

cities working together “remotely” every day.

      84.       Sharika pointed out that a white male associate, Erik Zimmerman, in

the Firm’s Chapel Hill office worked remotely every day with the Charlotte litigation

team. If Zimmerman could be engaged daily from an office 140 miles away from the

Charlotte office, why could a woman not be engaged from her home office only 20

miles away from the Charlotte office?

      85.       Sharika further highlighted that Amit Bhagwandass (a brown man)

worked from home daily and had fewer years of experience than Sharika but was still

fully-engaged.




                                           24

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 24 of 64
      86.    To be clear: Sharika was not seeking to work less, or work remotely as

the norm; she was asking for flexibility for when a child is sick or the like. She would

come to the office early if she knew she had to leave early and/or she would work

remotely from home, even late into the evening, to complete tasks.

                The Firm denies Sharika’s request for flex time

      87.    On or about December 2017, Sharika went out on maternity leave and

delivered her child in January 2018.

      88.    Before going out on leave, Sharika informed the Firm she would work

from home immediately when she returned while she integrated her nanny and

caregiver into her family. Sharika was informed by the Firm’s human resources

manager this would be fine.

      89.    In April 2018, Sharika worked from home immediately after returning

as agreed.

      90.    In March 2018, while still on maternity leave, Sharika asked

Harrington, as co-leader of the litigation practice, if she would be able to temporarily

adjust her schedule (to work from home on certain days or arrive early and leave the

office early) to care for her newborn child after she returned to work. Sharika was

clear she was not asking for a reduced case load, only some temporary flexibility.

      91.    In response, Harrington told Sharika her idea would affect her career,

because her role on cases or client matters would be restricted. Sharika advised

Harrington his statements were discriminatory.




                                          25

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 25 of 64
      92.    Sharika then met with Robertson, the managing partner, to discuss her

request for flex time. Robertson told Sharika to be “realistic” about whether it was

feasible for her to work full-time. Sharika advised Robertson this was discriminatory.

      93.    On May 7, 2018, Robertson sent Sharika an email stating that “over the

years [the Firm] has been able to successfully fashion work schedules for quite a

number of … female attorneys[.]” Robertson indicated that “[t]he starting point …

is to understand what … [Sharika] believe[s] is feasible … (taking into account …

arrangements with a nanny or other childcare providers and the fact that there are

only 24 hours in a day), and “then for [Sharika] and [Robertson] to consider whether

and how … much work [Sharika] can take on, the nature of … [Sharika’s] work …

and … [Sharika’s] compensation.” Robertson then posed these questions to Sharika:

             a. “will you have the flexibility (e.g., child care arrangements in place)

                to stay in the office later in the afternoon and early evening”;

             b. “do you expect to be available after 4 p.m. (e.g., will you have child

                care arrangements in place or otherwise be able to take care of your

                children while doing client work)”;

             c. “will you be available continuously after 4 p.m., or would you expect

                there be some period of time (4 – 7 p.m.?) when you would be in

                transit, picking up children, preparing supper, etc., and would not be

                available”;

             d. “If you will be able to log back in and work in the late

                afternoon/evenings, would you expect/be willing to do that regularly”;



                                          26

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 26 of 64
             e. “[s]ame questions with respect to the weekends”;

             f. “Will you have the flexibility (e.g., child care arrangements) to come

                 to the office and work on a weekend”;

             g. “will you be able to work remotely on a weekend”; and

             h. “will you have the flexibility (e.g., child care arrangements) to travel

                 out of town for one or more nights[?]”

      94.    On information and belief, Sharika’s conversations with Harrington and

Robertson and her demand for equality had, once again, made her a target.

      95.    On May 10, 2018, Sharika emailed Robertson and withdrew her request

for a flexible schedule.

      96.    Robertson did not accept Sharika’s withdrawal of her request for a

flexible schedule. Instead, he told Sharika he still wanted to meet to discuss whether

it was feasible for Sharika to practice law full-time while caring for her children.

      97.    Within days of sending her email on May 10, 2018, Sharika met with

Robertson at his request: (i) Robertson asserted that as the mother of a newborn,

Sharika could not practice law full-time and urged her to accept reduced work and

reduced pay; and (ii) Robertson told Sharika she had failed to “hit the ground

running” from maternity leave and failed to meet the Firm’s expectations.

      98.    Sharika advised Robertson that his statements were discriminatory and

actions in retaliation to her request for flex time. Sharika also indicated that

Zimmerman and Bhagwandass were allowed flex time.




                                          27

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 27 of 64
      99.    Upon information and belief, no man nor any white associate was

ordered to accept reduced pay for reduced work after returning to the Firm from

maternity or paternity leave.

             Sharika earns a “victory lap” but does not receive one

      100.   On or about April 9, 2018, Sharika returned to work and was the only

associate staffed on an arbitration matter involving substantial claims scheduled for

hearing on May 1 and May 2, 2018.

      101.   White male partner Sanders was the Firm partner handling the case

and supervising Sharika.

      102.   To prepare for the arbitration hearing, Sharika did legal research,

reviewed the document productions and deposition transcripts, contributed

substantially to developing the client’s arguments and its theme for the hearing, and

wrote the first draft of the hearing brief.

      103.   About two weeks before the hearing, Sharika learned from Sanders the

client had hired a well-respected outside partner, Clay Hoblit (“Hoblit”) from Hoblit,

Darling, Ralls, Hernandez & Hudlow, LLP in Texas to be lead trial counsel at the

hearing.

      104.   To participate in the hearing, Sharika travelled on May 1 and 2, 2018 to

Winston-Salem, staying overnight away from her newborn child.            This is not

something most new mothers do, and Sharika did not want to be away from her

newborn. But she was determined to participate in this arbitration hearing. She had




                                              28

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 28 of 64
been waiting quite some time at Robinson Bradshaw for a meaningful opportunity to

work on a substantial case and demonstrate her talent and potential to the Firm.

      105.   The new lead counsel from outside the Firm allowed Sharika to give part

of the closing argument, which she did.

      106.   The new lead counsel from outside the Firm gave Sharika credit for

developing an important argument that contributed substantially to their victory and

added that Sharika was a natural trial lawyer.

      107.   The Firm’s client also praised Sharika’s work and credited her for

contributing a substantial part of the winning argument.

      108.   Sharika returned to Robinson Bradshaw hoping her success in this

arbitration hearing would lead to more and better opportunities in the Firm. It did

not. There was no victory lap for Sharika.

                 The Firm decides Sharika must be silenced

      109.   Robinson Bradshaw did not merely ignore Sharika’s triumphant

moment in the May 2018 arbitration hearing.

      110.   In May 2018, after she had rejected Robertson’s pressure to accept

reduced pay for reduced hours, but also after the arbitration hearing where her

performance earned substantial praise, Harrington and Krisko, the leaders of the

litigation practice, placed Sharika on a performance improvement plan (“PIP”).

      111.   Under the PIP, the Firm would review Sharika’s performance at ninety

(90) and one-hundred and eighty (180) days.




                                          29

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 29 of 64
      112.   Sharika has done employment law work. She knew that a PIP often

reflects an employer’s efforts to document grounds for termination.

      113.   Harrington and Krisko claimed the PIP resulted from Sharika’s

unsatisfactory performance in her first three weeks after returning from her

maternity leave.

      114.   In response, Sharika told Harrington and Krisko the PIP was

discriminatory and retaliatory. She pointed to her success in the arbitration case and

the praise she received from lead counsel as refuting the Firm’s allegation her

performance subjected her to a PIP.

      115.   The response Sharika received from Harrington shocked her.

Harrington, a Black male partner, had attended the Firm’s September 2017 retreat

and knew from that occasion, and others, the existence of discrimination and bias

within Robinson Bradshaw was real.          Sharika knew it was impossible that

Harrington denied the existence of this serious problem.

      116.   But Harrington told Sharika he “categorically” rejected Sharika’s claim

the PIP was unlawful discrimination and retaliation.

      117.   Harrington then declared Sharika’s performance in the arbitration

hearing and the praise she received from the client and the lead counsel did not count.

Harrington’s twisted logic, that he explained to Sharika, was that: (i) Robinson

Bradshaw is better than other law firms because it “takes on matters other firms

cannot win” and has “the best attorneys on the market;” (ii) at Robinson Bradshaw,




                                          30

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 30 of 64
“good is not good enough, great is the good, [and] excellent is great”; and (iii) therefore,

praise from a lawyer at another law firm means nothing.

                             Sharika overcomes the PIP

       118.   In August 2018, at her 90-day review under the PIP, the Firm rated

Sharika “great to excellent” in recent performance and told her she was back on track.

                Sharika again complains of race discrimination

       119.   On October 16, 2018, David Schilli (“Schilli”), a partner in the Firm’s

bankruptcy practice, reviewed a draft article Sharika wrote intended for Bar

Association publication, then told Sharika her writing did not conform to “fairly

widely accepted … principles of legal writing.”

       120.   Sharika’s draft article was on a bankruptcy law topic, which is why she

ran the draft past Schilli for his comments.

       121.   Sharika had hoped Schilli could offer substantive insights based on his

experience in this area of law and was prepared to welcome all of his constructive

comments. Sharika was trying hard to build relationships among the Firm partners.

       122.   Sharika never claimed to be perfect, but based on her record in law

school, as a federal judicial clerk, and at the Firm (when permitted to contribute) she

was confident her legal writing conformed to most if not all “widely accepted”

“principles of legal writing.”

       123.   Sharika reasonably saw Schilli’s criticism as just the latest example of

implicit bias permeating the Firm making it impossible for a Black female lawyer to

be treated and evaluated fairly.



                                            31

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 31 of 64
        124.    Sharika responded to Schilli, politely but firmly calling out this racial

discrimination, and she shared her complaint to Firm leaders, including Harrington,

Krisko, Robertson and Vincent-Hamacher.

        125.    The North Carolina Bar Association soon published Sharika’s article as

drafted by Sharika.

                                  Further Retaliation

        126.    After she complained to the Firm about Schilli, Sharika received no new

assignments and had no work to perform for days.

        127.    On November 27, 2018, Sharika emailed Krisko asking for work. None

came.

        128.    On November 30, 2018, Robertson and Krisko advised Sharika her

performance evaluation was extended an additional ninety (90) days because she

allegedly mishandled the situation with Schilli and cited other pretextual

deficiencies.

        129.    In response on November 30, 2018, Sharika told Robertson and Krisko

she had been subjected to discrimination and hostile environment based on race and

gender and that things had gotten a lot worse since she returned from maternity

leave and raised gender disparity.

        130.    Firm managing partner Robertson told Sharika she needed to “cope with

the Firm’s culture better.”




                                            32

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 32 of 64
              Sharika charges Robinson Bradshaw in the EEOC

      131.   On November 30, 2018, Sharika filed a pro se charge of discrimination

with the EEOC, complaining of discrimination and retaliation based on race, gender,

pregnancy, and disability.

                Retaliation constituting constructive discharge

      132.   Following its receipt of Sharika’s EEOC complaint, the Firm has treated

Sharika as though she has been quarantined. She is isolated and alone. She has

endured cold stares and angry outbursts. This treatment continues.

      133.   Following its receipt of Sharika’s EEOC complaint, the Firm, through

Krisko and other partners, has also attempted to disrupt relationships Sharika

formed with certain clients and client contacts. Krisko has attempted to portray

Sharika to clients as unresponsive and as demoted to a subordinated status.

      134.   Since November 2018, and escalating after its receipt of her EEOC

charge, the Firm has deliberately made Sharika’s working conditions intolerable to

induce her to quit:

             a. Sharika receives no meaningful work opportunity and virtually no

                work; and

             b. Sharika’s growth as a lawyer and progress in her career have been

                arrested.

      135.   The conditions the Firm has imposed on Sharika are harsh and would

be intolerable to any reasonable person in her position.

      136.   To avoid greater damages, Sharika has not resigned.



                                         33

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 33 of 64
      137.   After November 30, 2018, Sharika remained ready, willing, and able to

work hard and earn her compensation from the Firm.

                               Injuries to Sharika

      138.   As the foreseeable, direct and proximate result of the Firm’s conduct,

acts and omissions, and those of Skidmore, Robertson, Krisko and Harrington in their

supervisory roles, Sharika has and will continue to suffer actual and consequential

economic damages and non-economic damages in amounts not presently known.

             a. Sharika’s career trajectory and progress and opportunity to earn

                future income has been substantially damaged. The Firm’s conduct

                in bringing Sharika’s career to a halt, constituting constructive

                discharge, has aggravated Sharika’s economic injuries.

             b. Sharika has and will continue to suffer humiliation and severe

                emotional distress and related physical suffering.   The Defendants

                have sought to destroy Sharika’s confidence in herself as a lawyer

                and a person. They have caused her to question whether the legal

                profession, sworn to uphold justice, is committed to justice, and

                whether “diversity” and “inclusion” mean anything in the legal

                profession other than another cynical marketing program. In these

                ways, and in escalating their campaign against Sharika while she

                was pregnant and then after her child was born, these Defendants

                were especially cruel.




                                         34

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 34 of 64
      139.   The conduct of the Firm and Skidmore, Robertson, Krisko and

Harrington has been intentional, as they have sought to drive Sharika from their

White male law firm once they realized she refused to surrender her diverse identity

as a proud Black single mom as the price of admission to their law firm, and refused

to accept her apparently-assigned role as a second-class lawyer.

      140.   The conduct of the Firm and the individual defendants in bringing

Sharika’s career to a halt, constituting constructive discharge, is mental cruelty and

has and will continue to cause Sharika to suffer substantial emotional distress and

mental and physical suffering.

      141.   On many days the conduct of Robinson Bradshaw and the individual

defendants caused Sharika to suffer a loss of dignity and feel worthless as a lawyer

and human being.

      142.   On many days Sharika was reduced to tears by the conduct of Robinson

Bradshaw and the individual defendants.

      143.   On many days Sharika became physically ill due to the stress she

suffered at the hands of Robinson Bradshaw and the individual defendants.

      144.   In February 2019, Sharika was advised by her therapist to take a leave

of absence from Robinson Bradshaw due to the emotional distress and related

suffering caused by these Defendants.

                     The Firm’s continued false marketing

      145.   Despite its candid acknowledgements in its July 9, 2018 memorandum

and other information and opinions the Firm has received from one or more diversity



                                         35

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 35 of 64
consultants, and despite Sharika’s pending EEOC charge, the Firm continues to

falsely market it is “diverse” and “inclusive.”

          146.     As of this Complaint, the Firm has one Black associate, a male, besides

Sharika. The Firm displays him on its web page as an example of the Firm’s “Happy

Associates.” On information and belief that representation is false.

          147.     The Firm on its web page continues to represent that “Robinson

Bradshaw is dedicated to promoting an inclusive work environment in which people

with different backgrounds share a commitment to our core ideals of professionalism,

excellence and teamwork.”

          148.     The Firm on its web page continues to represent it was “an original

signatory to the Mecklenburg County Bar's 2002 Call to Action to increase bar

diversity.”8

          149.     The Firm continues to underperform in hiring women and minorities.

          150.     The Firm continues to treat women and minorities as second-class

citizens.

                                              42 U.S.C. §1981
                                 (Invoked in Counts I, II and III)

          151.     Section 1981 of the Civil Rights Act of 1870, 42 U.S.C. §1981, as

amended (“Section 1981”), provides:

          a)       Statement of equal rights:

                   All persons within the jurisdiction of the United States shall have
                   the same right in every State and Territory to make and enforce
                   contracts, to sue, be parties, give evidence, and to the full and

8
    https://www.robinsonbradshaw.com/firm-diversity.html (January 21, 2019)

                                                       36

         Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 36 of 64
                equal benefit of all laws and proceedings for the security of
                persons and property as is enjoyed by white citizens, and shall be
                subject to like punishment, pains, penalties, taxes, licenses, and
                exactions of every kind, and to no other.

      b)        “Make and enforce contracts” defined:

                For purposes of this section, the term “make and enforce
                contracts” includes the making, performance, modification, and
                termination of contracts, and the enjoyment of all benefits,
                privileges, terms, and conditions of the contractual relationship.

      c)        Protection against impairment:

                The rights protected by this section are protected against
                impairment by nongovernmental discrimination and impairment
                under color of State law.

      152.      Sharika is a person within the jurisdiction of the United States.

      153.      Sharika’s employment by Robinson Bradshaw is a “contractual

relationship” under Section 1981(b).

      154.      Under Section 1981(b), Sharika, a Black female licensed attorney, has

the same rights as white citizens to make and enforce her employment contract with

Robinson Bradshaw, including the making, performance, modification, and

termination of her contract, and the enjoyment of all benefits, privileges, terms, and

conditions of her employment relationship with Robinson Bradshaw.

                                    Count I
                             Against All Defendants
                Disparate Treatment in Violation of 42 U.S.C. §1981

      155.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-154 as though set

forth herein.




                                            37

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 37 of 64
      156.   In violation of Section 1981(b), Robinson Bradshaw engaged in disparate

treatment denying Sharika her enjoyment of the benefits, privileges, terms, and

conditions of her employment relationship as an associate attorney in this law firm.

      157.   Without limitation, as acts or omissions constituting disparate

treatment, Robinson Bradshaw denied Sharika:

             a. Her right to be treated as an equal in a diverse relationship.

             b. Her right to equality in attending Firm events such as Christmas

                parties. “Separate but equal” Firm-sponsored holiday parties subject

                to Firm-enforced restrictions on speech blatantly violate the civil

                rights of all Black lawyers, sending the unmistakable message their

                White colleagues not only view them as inferior, but that their White

                colleagues   claim     the   right   to   control   their   thoughts   and

                conversations.

             c. Her right to be treated with respect and dignity.

             d. Her right to be introduced and presented to clients as a respected

                equal commensurate with her status and experience as an associate

                in the Litigation Practice.

             e. An opportunity to develop her legal skills and experience through

                meaningful work assignments and opportunities.

             f. An opportunity to develop relationships with existing and

                prospective clients.

             g. Honest, timely, and constructive feedback on performance.



                                             38

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 38 of 64
             h. Equality in recognizing successful performance.

             i. Equality in the imposition or extension of performance improvement

                plans.

             j. Equality in setting expectations related to pregnancy and parenting

                responsibilities after maternity leave.

             k. Equality in allowing flexible hours and working remotely.

             l. Equality in not being subject to hostile work environment.

             m. Equality in not being subject to unlawful retaliation.

      158.   In violation of Section 1981(b), Skidmore directly discriminated against

Sharika when he provided more meaningful assignments to white associates,

delegated Sharika as an “associate-to-an-associate,” and refused to provide her equal

employment opportunities and the ability to be equally engaged on matters.

      159.   In violation of Section 1981(b), Robertson directly discriminated against

Sharika when he created or tolerated a culture that allowed for Sharika to suffer

disparate treatment and be mistreated without ramification; when he attempted to

force her to accept lower pay based on her request for flex time; and in providing white

males and white women more privileges and flex time than Sharika.

      160.   In violation of Section 1981(b), Krisko and Harrington directly

discriminated against Sharika when they put Sharika on a performance

improvement plan (the PIP) not linked to her performance, and in providing more

favorable litigation assignments and related opportunities for professional growth

and development to white employees.



                                          39

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 39 of 64
      161.   As alleged throughout this Complaint, the Firm and the individual

defendants knowingly and intentionally discriminated against Sharika based on race.

      162.   The conduct of the Firm and the individual defendants was intentional

or in reckless disregard to Sharika’s rights under Section 1981.

      163.   The conduct of the Firm and the individual defendants was part of a

pattern and practice of discriminatory treatment within the Firm as documented, in

part, in the Firm’s memorandum on July 9, 2018.

      164.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has suffered substantial damages including, without

limitation, actual and consequential damages for economic loss in amounts that will

be proven at trial.

      165.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has also suffered substantial non-economic damages

including, without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.

      166.   The discriminatory conduct of the Defendants continued despite

Sharika’s protestations.

      167.   The Firm’s discriminatory conduct was intentional and malicious,

making it necessary to award punitive or exemplary damages to punish the Firm and

deter other law firms from like misconduct.

      168.   The discriminatory conduct of each individual defendant was

intentional and malicious, making it necessary to award punitive or exemplary



                                          40

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 40 of 64
damages to punish these lawyers and deter other lawyers in similar positions of

authority from like misconduct.

                                    Prayer for Relief

      WHEREFORE, on Count I under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Sharika M. Robinson requests the entry of judgment against the Defendants:

      A. Judgment for actual and consequential damages, both economic and non-

          economic, to be proven at trial and entered jointly and severally against

          each Defendant;

      B. Punitive damages sufficient to punish each Defendants and deter others

          from like misconduct;

      C. Costs of suit;

      D. Attorneys’ fees; and

      E. Such other relief available under law and deemed just and proper.

                                Count II
                         Against All Defendants
          Hostile Work Environment in Violation of 42 U.S.C. §1981

      169.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-168 as though set

forth herein.

      170.      In violation of Section 1981(b), Robinson Bradshaw denied Sharika her

enjoyment of these benefits, privileges, terms, and conditions of her contractual

relationship, among others and without limitation, by:

                a. Sponsoring a Christmas party for Black lawyers only, evoking the

                   discredited   doctrine   of    “separate   but   equal”   and   squarely



                                             41

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 41 of 64
         contradicting the claim to be diverse and inclusive; and, adding

         insult to injury, commanding that the Black attorneys not discuss

         any questions or concerns related to race as they gathered in Firm-

         sponsored segregation.

      b. Allowing partners and associates at the Firm to treat Sharika with

         a lack of respect.

      c. Allowing partners at the Firm to communicate to Sharika the

         unmistakable message that “diversity” and “inclusion” do not mean

         Sharika can be herself, but she must instead check her identity as a

         Black woman at the door to conform to white male attitudes and

         culture.

      d. Allowing partners and associates at the Firm to treat Sharika with

         open hostility.

      e. Allowing partners and associates at the Firm to humiliate Sharika

         and diminish her in the eyes of clients.

      f. Allowing partners and associates at the Firm to treat Sharika as a

         diversity prop.

      g. Allowing partners at the Firm to subject Sharika to unfair and

         unequal evaluations and criticism of her work, intending to create

         the false impression she lacks intelligence and did not earn and does

         not deserve her place in the Firm.

      h. Subjecting Sharika to excessive stress while pregnant.



                                  42

Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 42 of 64
             i. Subjecting her to excessive stress upon returning from maternity

                leave and refusing reasonable requests for flexible arrangements.

             j. Ignoring her successful performance in the May 2018 arbitration

                hearing.

             k. Subjecting her to a PIP, then extending the evaluation period for no

                just cause and without providing adequate support to meet the

                Firm’s claimed expectations.

             l. Ignoring Sharika’s pleas for equal treatment.

             m. Ignoring overt and implicit bias against women and minorities that

                she experienced at the Firm.

             n. Isolating her, letting her know the Firm will not change and will not

                help her, but will instead punish her for speaking out against racism

                and sexism.

             o. Conduct since November 2018 amounting to constructive discharge.

      171.   In violation of Section 1981(b), Skidmore directly discriminated against

Sharika and created a severe, pervasive, intimidating, hostile, and abusive work

environment when he failed to provide Sharika meaningful work opportunities on the

case she was assigned to work on under his supervision, unfairly criticized Sharika

to the Firm’s law partners, spoke to Sharika in a harsh, demeaning manner, all while

Sharika was pregnant.      The consequent, clearly foreseeable stress inflicted on

Sharika by Skidmore (and other Robinson Bradshaw lawyers) took a physical toll on




                                         43

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 43 of 64
Sharika during her high-risk pregnancy. To protect her baby Sharika was induced

early.

         172.   In violation of Section 1981(b), Robertson, as managing partner, directly

discriminated against Sharika and aggravated the severe, pervasive, intimidating,

hostile and abusive work environment by permitting and failing to stop the

occurrence of the acts and omissions creating a hostile work environment.             In

addition:

                a. After Sharika returned from maternity leave in 2018, Robertson

                   caused and exacerbated the unlawful hostile environment the Firm

                   subjected Sharika to by asserting that she did not meet the minimum

                   requirements of what it took to be a good associate, causing Sharika

                   to cry for hours while listening to his criticisms; and

                b. As managing partner Robertson put his personal stamp of approval

                   on the Firm’s effort to destroy Sharika’s self-confidence and destroy

                   her legal career and ignored her desperate pleas for recognition as

                   an equal person.

         173.   In violation of Section 1981(b), Krisko and Harrington directly

discriminated against Sharika and created a severe, pervasive, intimidating, hostile,

and abusive work environment by allowing the Firm’s pervasive discrimination

against Sharika to continue unabated and to allow other lawyers to intimidate and

harass her without sanction; and specifically in allowing this discrimination and




                                             44

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 44 of 64
hostile work environment to predominate in the litigation practice group; and

subjecting Sharika to the PIP without cause and failing to support her.

      174.   The conduct of the Firm and the individual defendants creating a hostile

environment was intentional or in reckless disregard to Sharika’s rights and health.

      175.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has suffered substantial damages including, without

limitation, actual and consequential damages for economic loss in amounts that will

be proven at trial.

      176.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has also suffered substantial non-economic damages

including, without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.

      177.   The conduct of the Defendants creating a hostile environment continued

despite Sharika’s protestations.

      178.   The Firm’s conduct creating a hostile environment was intentional and

malicious, making it necessary to award punitive or exemplary damages to punish

the Firm and deter other law firms from like misconduct.

      179.   The conduct of each individual defendant creating a hostile environment

was intentional and malicious, making it necessary to award punitive or exemplary

damages to punish these lawyers and deter other lawyers in similar positions of

authority from like misconduct.




                                          45

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 45 of 64
                                   Prayer for Relief

      WHEREFORE, on Count II under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Sharika M. Robinson requests the entry of judgment against the Defendants:

      A. Judgment for actual and consequential damages, both economic and non-

          economic, to be proven at trial and entered jointly and severally against

          each Defendant;

      B. Punitive damages sufficient to punish each Defendants and deter others

          from like misconduct;

      C. Costs of suit;

      D. Attorneys’ fees; and

      E. Such other relief available under law and deemed just and proper.

                                    Count III
                             Against All Defendants
                Unlawful Retaliation in Violation of 42 U.S.C. §1981

      180.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-179 as though set

forth herein.

      181.      Under Section 1981(b), Sharika, a Black female licensed attorney, has

the same rights as white citizens to make and enforce her employment contract with

Robinson Bradshaw, including the making, performance, modification, and

termination of her contract, and the enjoyment of all benefits, privileges, terms, and

conditions of her employment relationship with Robinson Bradshaw.




                                           46

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 46 of 64
      182.   In violation of Section 1981(b), Robinson Bradshaw retaliated against

Sharika for speaking out on issues of race and protesting racial discrimination

against her within the Firm.

      183.   In violation of Section 1981(b), Robinson Bradshaw retaliated against

Sharika under the doctrine of respondeat superior regarding the acts and omissions

of Skidmore, Robertson, Krisko and Harrington as alleged in paragraphs 184, 185,

and 186 infra.

      184.   In violation of Section 1981(b), Skidmore retaliated against Sharika

when she complained that he discriminated against her because of her race and

gender, by singling Sharika out and providing unwarranted and prejudicial

criticisms, informing her she was not part of the team, and delegating her services to

other associates, in which he aimed to and successfully constructively removed/forced

Sharika off of a matter.

      185.   In violation of Section 1981(b), Robertson retaliated against Sharika

when she requested a flexible working schedule equal to that of white attorneys,

when he required that she provide him with specific details regarding who would care

for her children in the evenings, while she cooked dinner, and on weekends.

Robertson further retaliated against Sharika after she did not agree to reduced-

work/reduced-pay as he had demanded, when he authorized the decision to place

Sharika on a PIP. Robertson also retaliated against Sharika after she complained

about Schilli’s racist comments, by approving the decision not to provide Sharika

work and extending her evaluation under the PIP without cause and without



                                         47

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 47 of 64
providing her with a specific improvement plan the Firm expected her to meet. The

entire PIP after Sharika returned from maternity leave was retaliatory.

      186.   In violation of Section 1981(b), Krisko and Harrington retaliated against

Sharika after she asked for a flexible working schedule by placing her on a

performance improvement plan. Krisko and Harrington further retaliated against

Sharika after she filed her EEOC claim by ignoring her and removing her from the

work distribution rolodex. Krisko, for example, imposed criteria on Sharika that he,

himself – a white man – did not achieve.        On numerous occasions, Krisko was

nonresponsive to client email for days, but informed Sharika that if she did not

respond to even an internal email within a few hours, she was not fit to be an

associate at Robinson Bradshaw.

      187.   The conduct of the Firm and the individual defendants was intentional

or in reckless disregard to Sharika’s rights.

      188.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has suffered substantial damages including, without

limitation, actual and consequential damages for economic loss in amounts that will

be proven at trial.

      189.   As the direct and proximate result of the Defendants’ violations of

Section 1981(b), Sharika has also suffered substantial non-economic damages,

including without limitation, emotional and physical suffering and distress,

humiliation, and intangible injury from the deprivations of civil rights.




                                          48

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 48 of 64
      190.   The unlawful retaliation by Defendants continued despite Sharika’s

protestations.

      191.   The Firm’s unlawful retaliation was intentional and malicious, making

it necessary to award punitive or exemplary damages to punish the Firm and deter

other law firms from like misconduct.

      192.   The conduct of the individual Defendants constituting unlawful

retaliation was intentional and malicious, making it necessary to award punitive or

exemplary damages to punish these lawyers and deter other lawyers in similar

positions of authority from like misconduct.

                                 Prayer for Relief

      WHEREFORE, on Count III under 42 U.S.C. §1981 and 42 U.S.C. §1988,

Plaintiff Sharika M. Robinson requests the entry of judgment against Robinson

Bradshaw, Robertson, Krisko, Harrington, and Skidmore:

      A. Judgment for actual and consequential damages, both economic and non-

         economic, to be proven at trial and entered jointly and severally against

         each Defendant named in this Count;

      B. Punitive damages sufficient to punish each Defendants named in this

         Count and deter others from like misconduct;

      C. Costs of suit;

      D. Attorneys’ fees; and

      E. Such other relief available under law and deemed just and proper.




                                         49

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 49 of 64
                                 Count IV
                 Against Defendant Robinson Bradshaw
 Statutory Fraud in Violation of the North Carolina Unfair and Deceptive
            Trade Practices Act, N.C. Gen. Stat. §§ 75-1, et seq.

      193.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-192 as though set

forth herein.

      194.      Robinson Bradshaw has known since 2002 or earlier that diversity and

inclusion have become necessary elements of a modern law firm seeking to attract

top law students and seeking to attract business from clients that increasingly

demand diversity from their retained law firms and other suppliers.

      195.      Knowing the monetary importance of having or being seen to have a

successful program on diversity and inclusion, Robinson Bradshaw has schemed since

at least 2002 to convince the world that it is diverse and inclusive.

      196.      To this end, Robinson Bradshaw makes representations on its web page,

in marketing brochures, and in other ways intended to convince outsiders that is not

merely committed to diversity and inclusion as a goal, but as a reality the Firm has

supposedly achieved and lives by.

      197.      The Firm’s marketing of its claimed diversity and inclusion programs is

aimed at future lawyers that might wish to practice with the Firm. It is aimed at

prospective clients in the business community that demand diversity in their outside

law firms. It is aimed at the legal profession as the Firm understands that being

diverse and inclusive is a prerequisite to its reputation among other lawyers and

Judges. And it is aimed at the public generally.




                                           50

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 50 of 64
      198.   Section 75-1.1 of the North Carolina Unfair and Deceptive Trade

Practices Act provides that “[u]nfair methods of competition in or affecting commerce,

and unfair or deceptive acts or practices in or affecting commerce, are declared

unlawful.”

      199.   Commerce “includes all business activities,” and both false advertising

and the retention of employees under false pretenses are business activities.

      200.   On its web page, in printed marketing materials, and by other means.

Robinson Bradshaw has made multiple and continuous deceptive acts or practices in

or affecting trade or commerce in violation of N.C. Gen. Stat. § 75-1.1 et. seq.

      201.   Robinson Bradshaw’s past and continuing claims to be a diverse and

inclusive law firm, and its representation it was an original signatory to the 2002

MCCA violate N.C.G.S. § 75-1.1 (a). These representations and omissions were and

remain deceptive and unfair to Sharika and other prospective employees, prospective

clients, the legal profession and the public generally because:

             a. The Firm is not “diverse” as that term is used in the context of race

                and gender.

             b. The Firm is not “inclusive” as that term is used in the context of race

                and gender.

             c. The Firm has failed since 2002 to effectively “recruit, hire, train and

                retain minority law students and/or attorneys” as promised on the

                MCCA web page.




                                          51

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 51 of 64
                   d. The Firm has failed since 2002 to “establish effective mentoring and

                       leadership training programs” as promised on the MCCA web page.

                   e. The Firm has failed since 2002 to “promote, foster, and enhance

                       diversity efforts among managing structures” as promised on the

                       MCCA web page.

                   f. The Firm has failed since 2002 to “encourage participation in

                       sensitivity and diversity training” as promised on the MCCA web

                       page.9

                   g. The Firm purposefully creates the impression that, since it was a

                       leader in answering the “call for action” on diversity and inclusion in

                       2002, and has had so many years to implement its actions, that by

                       now the Firm must be successful in these efforts. In reality, the Firm

                       did not take the “actions” called for by the 2002 MCCA “Call to

                       Action,” or its feeble efforts were not effective.

                   h. The Firm purposefully creates the impression it has an active and

                       effective Diversity & Inclusion Committee dedicated to “diversity”

                       and “inclusion” when the Firm’s diversity committee rarely meets

                       and has accomplished little or nothing.

          202.     The Firm’s past and continuing deception on the subjects of diversity

and inclusion is intentional or at a minimum it has been in reckless disregard of the

truth.



9
    https://www.meckbar.org/index.cfm?pg=diversity-inclusion

                                                      52

         Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 52 of 64
      203.   The Firm intentionally promotes its false, undeserved, and misleading

reputation on diversity and inclusion to attract unwitting women and persons of color

into the Firm, as the Firm needs these persons to play their assigned role as “diversity

props” to achieve its goal of deceiving the legal profession and actual and prospective

clients among other intended targets of the Firm’s deception.

      204.   As to Sharika specifically, the Firm committed further violations of N.C.

Gen. Stat. § 75-1.1 et. seq. in her interviews with the Firm in or about January 2015,

when the Firm’s attorneys:

             a. Misrepresented to Sharika that Robinson Bradshaw is the most

                collaborative and collegial law firm in the United States and a place

                where Sharika could thrive.

             b. Misrepresented that the Firm was structured to eliminate favoritism

                in assigning work to lawyers, which could frustrate diversity and

                inclusion.

             c. Misrepresented that legal work within the Firm was distributed

                systematically, not depending on favoritism.

             d. Misrepresented that each new lawyer would have equal opportunity

                to work for clients and cases or matters deemed most important.

             e. Misrepresented that the Firm strives to provide all associates with

                meaningful work opportunities enabling them to develop skills and

                experience early in their careers.




                                          53

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 53 of 64
             f. Misrepresented to Sharika that the Firm would take advantage of

                her valuable experience clerking for two federal judges by giving her

                substantial responsibility commensurate with her experience.

             g. Misrepresented to Sharika that the Firm recognizes the importance

                of pro bono legal work and that Sharika could do pro bono work she

                found meaningful.

             h. Misrepresented to Sharika that the Firm wanted her to continue her

                mentorship of aspiring lawyers and diversity initiatives.

             i. Misrepresented that the Firm focused on outcomes, achieving results

                for clients efficiently, and that the Firm had eliminated billable hour

                requirements.

             j. Misrepresented that the Firm encouraged work-life balance allowing

                lawyers to pursue community and board involvement and/or meet

                childcare commitments and spend time with their families.

      205.   The Firm has continued in making these misrepresentations and has

continuously omitted to disclose facts to correct the misimpressions it created.

      206.   Robinson Bradshaw’s deceptive acts and omissions fraudulently induced

Sharika into an employment relationship in which she was vulnerable to the

disparate treatment, hostile environment, and retaliation that she has experienced.

      207.   Sharika relied on the Firm’s misrepresentations and omissions to her

detriment when she accepted Robinson Bradshaw’s offer of employment to the

exclusion of other opportunities.



                                          54

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 54 of 64
      208.   In inducing Sharika to rely on its continuing acts and omissions in

violation of N.C. Gen. Stat. § 75-1.1 et. seq., Robinson Bradshaw intentionally

rendered Sharika vulnerable to both economic and non-economic injuries that were

foreseeable or at a minimum it did so in reckless disregard of the truth.

      209.   After Sharika started her employment at the Firm, Robinson Bradshaw

continued its deceptive acts and omissions and continued to induce Sharika into

employment, causing Sharika to ignore constant calls and emails from regional and

national recruiters seeking to place her in firms ranked higher.

      210.   Robinson Bradshaw’s unlawful deceptive and unfair conduct extends to

other victims including the Firm’s clients. On information and belief:

             a. Many Firm clients relied on and were deceived by the Firm’s false,

                deceptive, misleading, and unfair claims to be a diverse and inclusive

                law firm.

             b. Many Firm clients would have withheld some or all of the legal

                business they gave to Robinson Bradshaw had they known the truth

                about the Firm.

             c. The Firm has profited from its unlawful public deception. It has

                cultivated clients and obtained substantial fee income by falsely

                posing as a leader on diversity and inclusion.

      211.   Discovery from the Firm and its clients will be needed to determine the

extent the Firm’s deceptive conduct violating N.C. Gen. Stat. § 75-1.1 et. seq. has

enlarged the Firm’s revenues and profits.



                                         55

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 55 of 64
        212.    The Firm’s deceptive and unfair conduct also amounts to fraud against

the legal profession and the public generally as the Firm’s partners have purposefully

sought advantage in being recognized for their claimed commitment to diversity and

inclusion.

        213.    Justice and equity demand the Firm be required to account for and

disgorge all revenues gained as the result of unlawfully deceiving the public in

violation of North Carolina law.

        214.    The Firm continues its deception in violation of North Carolina law.

        215.    Justice and equity demand the Firm be enjoined from its continuing

deception of the public in violation of North Carolina law.

        216.    Unless enjoined, the Firm will continue its practice of misleading the

public to believe, contrary to fact, that the Firm is committed to the ideals of diversity

and inclusion.

        217.    The Firm’s conduct violating N.C. Gen. Stat. § 75-1.1 et. seq. has been

intentional and malicious warranting punitive or exemplary damages as provided by

law.

                                   Prayer for Relief

        WHEREFORE, on Count IV under N.C. Gen. Stat. § 75-1.1, Plaintiff Sharika

M. Robinson requests judgment against Robinson Bradshaw for:

        A. Judgment for actual and consequential damages, both economic and non-

             economic;

        B. Punitive and treble damages sufficient to punish Defendant and deter



                                            56

       Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 56 of 64
           others from like misconduct;

        C. An order requiring the Defendant to account for and disgorge all revenue

           obtained through a continuing course of conduct violating North Carolina

           law;

        D. An injunction against Defendant’s continuing misrepresentations and

           omissions claiming commitment to the ideals of diversity and inclusion;

        E. Costs of suit;

        F. Attorneys’ fees; and

        G. Such other relief available under law and deemed just and proper.

                                      Count V
                     Against Defendant Robinson Bradshaw
                Fraud in Violation of North Carolina Common Law

        218.    Plaintiff Sharika M. Robinson re-alleges paragraphs 1-217 as though set

forth herein.

        219.    When Robinson Bradshaw lured Sharika into its employment, it knew

that the Firm was neither diverse or inclusive.

        220.    Robinson Bradshaw misstated facts, and concealed material facts,

because it sought to hire Sharika to be the face of diversity, a diversity prop, to market

her to clients and the community to support its claim to diversity.

        221.    Sharika was deceived by Robinson Bradshaw’s efforts and reasonably

accepted its employment to her own detriment and continued to be employed at the

Firm.




                                           57

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 57 of 64
      222.      Sharika reasonably and justifiably relied on Robinson Bradshaw’s

misstatements and concealments of material facts.

      223.      The Firm’s fraudulent conduct has proximately caused Sharika to suffer

actual and consequential damages, and Sharika also may recover punitive damages

in an amount to be determined at trial under N.C. Gen. Stat. § 1D-15.

                                   Prayer for Relief

      WHEREFORE, on Count V under North Carolina common law fraud, Plaintiff

Sharika M. Robinson requests judgment against Robinson Bradshaw for:

      A. Judgment for actual and consequential damages, both economic and non-

          economic;

      B. Punitive damages sufficient to punish Defendant and deter others from like

          misconduct;

      C. Costs of suit;

      D. Attorneys’ fees; and

      E. Such other relief available under law and deemed just and proper.

                                     Count VI
                       Against Defendant Robinson Bradshaw
                                Breach of Contract

      224.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-223 as though set

forth herein.

      225.      Sharika’s employment relationship is a contractual relationship.

      226.      As a matter of law, a covenant of good faith and fair dealing is implied

in the parties’ contractual relationship.



                                            58

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 58 of 64
      227.      As a matter of law, Robinson Bradshaw had to act in good faith and fair

dealing in exercising all of its discretion as the employer in this contractual

relationship.

      228.      Robinson Bradshaw in bad faith entered a relationship with Sharika

promising a diverse and inclusive environment, but it knew at the time of contracting

it would not treat Blacks and women as equal to White men.

      229.      By engaging in conduct that was discriminatory, retaliatory, and

constituted a hostile environment, Robinson Bradshaw has breached its implied

covenant of good faith and fair dealing.

      230.      In bad faith and unfair dealing, Robinson Bradshaw deprived Sharika

of the benefits of her contract by placing her on the Diversity & Inclusion Committee

that does no meaningful work.

      231.      In bad faith and unfair dealing, Robinson Bradshaw schemed to force

Sharika out of the Firm and deprive her of the benefit of her contract in retaliation

for her refusal to accept the Firm’s discriminatory conduct and hostile environment.

      232.      Robinson Bradshaw’s conduct was in material breach of its contractual

commitments to Sharika.

      233.      When Robinson Bradshaw hired Sharika, it was foreseeable by the Firm

that its bad faith and unfair dealing in exercising its discretion would cause Sharika

to suffer economic losses including a loss of future earnings.




                                           59

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 59 of 64
      234.      When Robinson Bradshaw hired Sharika, it was foreseeable by the Firm

that its bad faith and unfair dealing in exercising its discretion would cause Sharika

to suffer substantial emotional distress and mental and physical suffering.

      235.      The Firm’s conduct has directly and proximately caused Sharika to

suffer actual and consequential damages, both economic and non-economic.

                                   Prayer for Relief

      WHEREFORE, on Count VI under North Carolina law for breach of contract

including the implied covenant of good faith and fair dealing, Plaintiff Sharika M.

Robinson requests judgment against Robinson Bradshaw for:

      A. Judgment for actual and consequential damages, both economic and non-

          economic;

      B. Costs of suit; and

      C. Such other relief available under law and deemed just and proper.

                                Count VII
                          Individual Defendants
    Tortious Interference with Employment and Related Opportunities

      236.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-235 as though set

forth herein.

      237.      Sharika’s employment with Robinson Bradshaw was a contractual

relationship under North Carolina common law.

      238.      Defendants Robertson, Krisko, Harrington, and Skidmore were not

parties to Sharika’s contractual relationship with the Firm, but they knew of the

contractual relationship.



                                           60

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 60 of 64
      239.   These Defendants also knew that Sharika enjoyed justified expectations

in her employment relationship to Robinson Bradshaw, including opportunities to

progress through future partnership, develop substantial client relationships,

develop a strong reputation in the legal community, and enjoy substantially enhanced

income.

      240.   Robertson, Krisko, Harrington, and Skidmore interfered with Sharika’s

employment and related opportunities by discriminating against her, creating a

hostile environment, retaliating against her, and spreading untruths about her

performance for reasons unrelated to any legitimate business interest and for their

personal enjoyment, gain, insecurities, and biases.

      241.   Robertson’s, Krisko’s, Harrington’s and Skidmore’s interference with

Sharika’s employment and related opportunities was based on actual and legal malice

towards Sharika.

      242.   Robertson’s, Krisko’s, Harrington’s and Skidmore’s interference with

Sharika’s employment and related opportunities was unjustifiable.

      243.   Robertson’s, Krisko’s, Harrington’s and Skidmore’s conduct directly and

proximately caused Sharika to suffer actual damages both economic and non-

economic.

      244.   Sharika also may recover punitive damages in an amount to be

determined at trial, under N.C. Gen. Stat. § 1D-15.




                                         61

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 61 of 64
                                   Prayer for Relief

      WHEREFORE, on Count VII under North Carolina common law for tortious

interference with employment, Plaintiff Sharika M. Robinson requests judgment

against Robertson, Krisko, Harrington, and Skidmore for:

      A. Judgment for actual and consequential damages, both economic and non-

          economic;

      B. Punitive damages sufficient to punish Defendant and deter others from like

          misconduct;

      C. Costs of suit;

      D. Attorneys’ fees; and

      E. Such other relief available under law and deemed just and proper.

                                     Count VIII
                                   All Defendants
                                  Punitive Damages

      245.      Plaintiff Sharika M. Robinson re-alleges paragraphs 1-244 as though set

forth herein.

      246.      Each Defendant committed or participated in outrageous, willful,

wanton, malicious, and wrongful conduct they knew or should have known was

reasonably likely to result in injury, damage, or other harm to Sharika, and was in

flagrant and reckless disregard of Sharika’s rights.

      247.      Because of each Defendant’s willful, wanton, outrageous, and

egregiously wrongful conduct, Sharika may recover punitive damages (in addition to

actual and consequential damages) against each Defendant, in an amount to be



                                           62

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 62 of 64
determined by the trier of fact, under the United States Constitution, the North

Carolina Constitution, the North Carolina General Statutes, and common law.

                                 Prayer for Relief

      WHEREFORE, on Count VIII for punitive damages, Plaintiff Sharika M.

Robinson requests judgment against Robinson Bradshaw, Robertson, Krisko,

Harrington, and Skidmore for:


      A. Punitive damages sufficient to punish each Defendant and deter others

         from like misconduct;

      B. Costs of suit; and,

      C. Such other relief available under law and deemed just and proper.


                           JURY TRIAL DEMANDED

      248.   Plaintiff Sharika M. Robinson demands trial by jury in open court.

Respectfully submitted this the 1st day of March, 2019.

                          PLAINTIFF,

                          SHARIKA M. ROBINSON

                          By her Attorneys:

                                       /s/ Carmen D. Caruso

Carmen D. Caruso (Illinois Bar # 6189462)
cdc@cdcaruso.com
CARMEN D. CARUSO LAW FIRM
77 West Washington Street, Suite 1900
Chicago, Illinois 60602
(312) 626-1160
Attorney for Sharika M. Robinson
seeking admission pro hac vice



                                        63

     Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 63 of 64
                                    /s/ Linda C. Chatman

Linda C. Chatman (Illinois Bar #6201236)
lindachatman@chatmanlaw.com
CHATMAN LAW OFFICES, LLC
Two Prudential Plaza
180 N. Stetson Avenue, Suite 3500
Chicago, Illinois 60601
Attorney for Sharika M. Robinson
seeking admission pro hac vice


And

                                    /s/ T. Greg Doucette


T. Greg Doucette (North Carolina Bar #44351)
greg@tgdlaw.com
THE LAW OFFICES OF T. GREG DOUCETTE, PLLC
311 E. Main Street
Durham, North Carolina 27701-3717
(919) 998-6993
(866) 794-7517 (fax)
Attorney for Sharika M. Robinson
admitted in this District




                                      64

      Case 3:19-cv-00109-RJC-DCK Document 1 Filed 03/04/19 Page 64 of 64
